706 S.E.2d 226 (2011)
Donald C. McCASKILL, Petitioner
v.
DEPARTMENT OF STATE TREASURER, RETIREMENT SYSTEMS DIVISION, Respondent.
No. 292A10.
Supreme Court of North Carolina.
March 11, 2011.
Stark Law Group, PLLC, by Thomas H. Stark, Chapel Hill, and Seth A. Neyhart, Durham, for petitioner-appellant.
Roy Cooper, Attorney General, by Robert M. Curran, Special Deputy Attorney General, for respondent-appellee.
PER CURIAM.
As to the issues before us on appeal of right, because the Secretary of the Department of Health and Human Services lacked authority to sign the settlement agreement binding the State Retirement System, the executory portions of the agreement are unenforceable. Accordingly, the parties to the agreement are otherwise restored to the positions they held as of 3 July 2002. As to the additional issue, we determine that discretionary review was improvidently allowed.
AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
Justice JACKSON took no part in the consideration or decision of this case.